                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             File No.: ________________

 SAMANTHA G. HIGH,

                       Plaintiff,

                                                     NOTICE OF REMOVAL BY
 v.
                                                          DEFENDANT

 YOUNG & POLITE‐YOUNG, DDS, P.A.,
                Defendants.


       TO: U.S. DISTRICT COURT FOR THE WESTERN DISTRICT OF NORTH
       CAROLINA; SUPERIOR COURT OF MECKLENBURG COUNTY, NORTH
       CAROLINA; AND ALL PARTIES AND ATTORNEYS OF RECORD:

       Defendant Young & Polite‐Young, DDS, P.A., by its attorneys and pursuant to 28

U.S.C. §§ 1331, 1367, 1441, and 1446, hereby provides notice of the removal of the state

court action described below to the U.S. District Court for the Western District of North

Carolina. In support of this Notice of Removal, Defendant states as follows:

                                PLAINTIFF’S COMPLAINT

       1.      On November 13, 2020, Plaintiff commenced this case in the Superior Court

of Mecklenburg County, North Carolina, currently pending as Case No. 20CVS15257.

       2.      Plaintiff’s First Claim for Relief is Sex/Pregnancy Discrimination in

violation of Title VII, 42 U.S.C. § 2000e(k).




                                                1
                                                                               NPRAL1:1663752.1
            Case 3:20-cv-00702-GCM Document 1 Filed 12/16/20 Page 1 of 5
          3.      Defendant received same via certified mail, return receipt requested, on

November 18, 2020. True and correct copies of all process and pleadings filed in state

court and served upon Defendant are attached hereto as Exhibit A.

                                 GROUNDS FOR REMOVAL
                       (Federal Question and Supplemental Jurisdiction)

          4.      Pursuant to 28 U.S.C. § 1331, this Court has original federal jurisdiction over

this civil action because Plaintiff’s claims arise under federal law—specifically, Title VII

and 42 U.S.C. § 2000e(k).

          5.      Pursuant to 28 U.S.C. § 1441(a), this civil action may be removed to this

Court as a matter filed in state court over which this Court has original jurisdiction.

                      PROCEDURAL REQUIREMENTS FOR REMOVAL

          7.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely‐filed

within thirty (30) days after Plaintiff served the Summons and Complaint on Defendant.

          8.      Pursuant to 28 U.S.C. § 1446(a), the documents attached hereto as Exhibit A

constitute a copy of all process, pleadings, and orders served upon Defendant in this

action.

          9.      Pursuant to 28 U.S.C. § 1446(d), Defendant is serving a copy of this Notice

of Removal upon Plaintiff’s counsel and will promptly file a copy of this Notice of

Removal with the Clerk of Court of the Superior Court of Mecklenburg County.

          10.     Pursuant to 28 U.S.C. § 1446(a), venue is proper in this Court and division.

This case was pending in the Mecklenburg County Superior Court within this federal

                                                 2
                                                                                    NPRAL1:1663752.1
               Case 3:20-cv-00702-GCM Document 1 Filed 12/16/20 Page 2 of 5
district, and Defendant does business in this Division, where the alleged acts or omissions

giving rise to Plaintiff’s Complaint occurred.

       11.    Defendant has neither appeared nor attempted to litigate this case in state

court and has not taken any action that could be construed as a waiver of its right to

removal.

       12.    Pursuant to Fed. R. Civ. P. 81(c), Defendant will file responsive pleading(s)

to Plaintiff’s Complaint within seven days after this Notice of Removal is filed. By filing

this Notice of Removal with this Court, Defendant expressly preserves and does not

waive any available defenses to the claims and allegations set forth in Plaintiff’s

Complaint, including, without limitation, all defenses available to Defendant pursuant to

Fed. R. Civ. P. 12.

       13.    In the event any dispute or question arises as to the propriety of removal of

this action, Defendant reserves the right to amend or supplement this Notice of Removal

to cure any alleged technical defects identified herein, including, without limitation,

submission of briefs, declarations, or other evidence in support of the propriety of

removal.

       14.    Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal is submitted by the

undersigned counsel for Defendant pursuant to Fed. R. Civ. P. 11.




                                            3
                                                                              NPRAL1:1663752.1
           Case 3:20-cv-00702-GCM Document 1 Filed 12/16/20 Page 3 of 5
      WHEREFORE, Defendant Young & Polite‐Young, DDS, P.A. respectfully removes

this case from the Superior Court of Mecklenburg to this Court for trial and

determination.

      This the 16th day of December, 2020.




                                                 _________________________________
                                                 Bridget A. Blinn‐Spears
                                                 NC Bar No. 43636
                                                 Nexsen Pruet, PLLC
                                                 4141 Parklake Ave, Suite 200
                                                 Raleigh, North Carolina 27609
                                                 Telephone: 919.678.7593
                                                 Fax: 919.890.4547
                                                 bblinn‐spears@nexsenpruet.com

                                                 ATTORNEY FOR DEFENDANT




                                             4
                                                                          NPRAL1:1663752.1
        Case 3:20-cv-00702-GCM Document 1 Filed 12/16/20 Page 4 of 5
                            CERTIFICATE OF SERVICE
    The undersigned hereby certifies that a copy of the foregoing “NOTICE OF
REMOVAL” has been served this day by US first class mail upon the following:

           Jenny L. Sharpe
           J SHARPE, PLLC
           15720 Brixham Hill Avenue
           Suite 300
           Charlotte, NC 28277

     This the 16th day of December, 2020.




                                       Bridget A. Blinn‐Spears




                                            5
                                                                 NPRAL1:1663752.1
       Case 3:20-cv-00702-GCM Document 1 Filed 12/16/20 Page 5 of 5
